Citation Nr: 1431766	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, depressive disorder, or an adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) regional offices (RO) located in Huntington, West Virginia that denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Huntington, West Virginia.  A transcript of the proceeding has been associated with the claims file.

A January 2013 Board decision reopened the Veteran's claim, but denied it on the merits.  In February 2013, the Veteran filed an appeal with the Court of Appeals for Veterans Claims.  The parties filed a joint motion for remand, and a February 2014 order of the Court granted the motion by the parties and vacated only that portion of the Board decision that denied the Veteran's claim on the merits and remanded the claim to the Board.  Thus, this matter is again before the Board for further review.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's generalized anxiety disorder and depressive disorder are etiologically related to a disease, injury, or event in service.

CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2.  A generalized anxiety disorder and a depressive disorder were incurred in service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has granted herein the Veteran's claim as it relates to his generalized anxiety disorder and depressive disorder.  As such, the Board finds that any error related to the VCAA with regard to his claimed anxiety disorder, depressive disorder, or adjustment disorder with mixed anxiety and depressed mood, is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

With regard to the Veteran's claim as it relates to PTSD, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that VCAA letters dated in August 2009 and November 2011 satisfied the duty to notify provisions.  The letters informed the Veteran of what information or evidence was needed to support his claim, including claims for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have all been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in December 2011.  The December 2011 VA examination report reflects that the VA examiner reviewed the claims file, interviewed the Veteran, examined him, ultimately opined that the Veteran has a psychiatric disorder other than PTSD, and provided adequate rationale.  Therefore, the Board finds that this VA examination report is adequate upon which to base a decision with regard to the Veteran's claimed PTSD.

The Board acknowledges that, as pointed out by the parties in their joint motion for remand, the VA examiner did not address certain positive evidence of record relating to the etiology of the Veteran's diagnosed anxiety and depression.  The Board finds, however, that there is no indication of inadequacy, in the joint motion or otherwise, regarding the VA examiner's opinion that the Veteran did not meet the diagnostic criteria for PTSD.  The Board adds that there is no medical evidence of record in the entire claims file showing diagnosed PTSD or indicating that the Veteran may have PTSD.  Therefore, the Board still finds the December 2011 VA examination report adequate upon which to base a decision with regard to the Veteran's claim as it relates specifically to PTSD.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A.  PTSD

The Veteran claims that he has PTSD that had its onset in service or is otherwise related to his active service.  In the alternative, the Veteran claims that he has PTSD secondary to his service-connected left hand and left arm disabilities.  The Veteran's claim as it relates to an acquired psychiatric disorder other than PTSD will be separately addressed below.

The Board notes that there is no medical evidence of record showing diagnosed PTSD.  The Veteran was afforded with a VA examination in December 2011, but the VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD; rather, the examiner diagnosed generalized anxiety disorder and a depressive disorder.  The Board adds that an August 2009 private evaluation report from Dr. J.A. reflects that she opined that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a diagnosis of PTSD at any time during the period on appeal, there may be no service connection for the claimed disorder.  See id.

To the extent that the Veteran impliedly asserts that he does in fact meet the criteria for a PTSD diagnosis, the Board notes that the Veteran, a lay person, is not shown to have the qualifications to diagnose PTSD; therefore, the Board finds that any such assertion is outweighed by the medical evidence of record, including mental health treatment records as well as the December 2011 VA examination report, none of which shows diagnosed PTSD.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and the benefit of the doubt rule is not for application.

B.  Acquired Psychiatric Disorder other than PSTD

The Veteran also claims that he has an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder, depressive disorder, or an adjustment disorder with mixed anxiety and depressed mood, that had its onset in service or is otherwise related to his active service.  In the alternative, the Veteran asserts that such disorder is secondary to his service-connected left hand and left arm disabilities.

As an initial matter, the Board notes that the medical evidence of record shows diagnosed anxiety and depression during the period on appeal, most recently diagnosed in a June 2014 private evaluation by Dr. K.K. as generalized anxiety disorder and a depressive disorder.  

The Veteran essentially attributes the onset of his anxiety and depression to the circumstances surrounding his left hand injury in service, and he alleges that, post-service, his service-connected left hand disability has continued to contribute to his anxiety and depression.

By way of background, the Veteran's service treatment records show that in December 1981, he suffered a dislocated his fourth digit on his left hand, and that he was fitted with a cast.  Four days later, a service treatment record reflects that he had trimmed the proximal end of the cast himself at the thumb, and that he was advised not to trim the cast himself because it was an Article 15 offense.  A February 1982 record reflects that the Veteran returned with a destroyed cast, and that a short-arm cast with a metal finger splint was applied and that he was counseled.  A May 1982 mental status examination performed for purposes of unsuitability reflects that his mood or affect was anxious.  The Veteran was administratively discharged in May 1982 under honorable conditions.

An April 1984 VA examination report (unrelated) reflects that the Veteran's affect was flat.

March 2003 VA treatment records reflect that the Veteran was admitted to the emergency room for suicidal ideation.  He reported that he experienced numbness in his left hand since service and that "I cannot carry anything because of this hand" and felt depressed and stressed as a result.  He also reported marital difficulties.  He reported that he had been seeing a private psychiatrist for depression and was prescribed medication.  Diagnoses of depression and an adjustment disorder with depressed mood were recorded.  A March 2004 VA treatment record reflects that the Veteran reported having seen a private psychiatrist for one and a half years, Dr. D., for anxiety and depression, but his insurance ran out, and a diagnosis of anxiety was recorded.  The Board notes that the RO attempted to obtain a completed Form 21-4142 from the Veteran to obtain the private treatment records, but the Veteran was unable to provide a completed form with the address.  A July 2004 VA record does, however, note that the clinician reviewed some private records and that a diagnosis of adjustment disorder with mixed anxiety and depressed mood was shown.  A December 2006 record reflects that the Veteran presented to re-establish care, and that a diagnosis of depressive disorder was recorded.  October 2009 VA treatment records reflect that he again sought to re-establish care at the VA medical center, and that he reported problems with his marriage, children, and finances, and that he was angry about the circumstances of his left hand injury in service, and that diagnoses of depression, as well as "rule-out mood disorder due to general medical condition," were recorded.

Meanwhile the Veteran's medical records from the Social Security Administration (SSA) include a March 2004 psychiatric evaluation that reflects that the Veteran reported a depressed mood since service.

The Veteran submitted several lay statements in December 2011 from relatives and friends in which they reported that the Veteran showed symptoms of nervousness since returning from service.

The Veteran was provided with a VA examination in December 2011.  The VA examiner recorded a diagnosis of an anxiety disorder, and opined that it is less likely than not related to the Veteran's service-connected conditions but that at the time of the VA examination and in previous encounters was related to his marital problems, financial concerns, and social anxiety.  The examiner noted in his report the Veteran's reported difficulties with his wife, children, and friendships.  

Recently, and after the Court vacated and remanded this matter to the Board, the Veteran submitted an April 2014 private psychiatric evaluation from Dr. K.K. in support of his claim (with a waiver of AOJ consideration).  In his report, Dr. K.K. noted the Veteran's history in service, as well as his post-service history shown in the VA treatment records of complaints of being angry, stressed, and depressed regarding his left hand injury in the context of mental health treatment.  Dr. K.K. did not, however, note the Veteran's reported history shown in his post-service mental health treatment records of experiencing problems with his marriage, finances, and children.  Dr. K.K. recorded diagnoses of generalized anxiety disorder and a depressive disorder, and opined that it is at least as likely as not that the Veteran's anxiety and depression had their onset in service and were further aggravated by his service-connected left hand disability.

As shown above, the Board is left with conflicting opinions as to whether the Veteran has an acquired psychiatric disorder other than PTSD that is related to his active service or that was caused or aggravated by service-connected disability.  The April 2014 private opinion of Dr. K.K. noted several of the above-mentioned treatment records in the claims file, and attributes the Veteran's anxiety and depression not only to his service-connected left hand disability, but also directly to his active service.  By contrast, the December 2011 VA examiner opined that the Veteran's anxiety is not secondary to service-connected disability, but did not address direct service connection, did not address the Veteran's history of diagnosed depression, and did not address the positive evidence pointed out by the parties in their joint motion (outlined above).  While the Board does acknowledge that Dr. K.K. did not address the Veteran's history of difficulties with his marriage, children, and finances, the Board at the same time acknowledges that the treatment records in the claims file discussed above nevertheless show that the Veteran has also complained of stress, depressed mood, and suicidal ideation relating to his left hand injury in service and his early discharge and post-service left hand symptoms.

In this particular case, given the notation of an anxious mood in the Veteran's service treatment records, the noted flat affect shortly after his service in the 1984 VA examination, his reports to VA clinicians since 2003 of stress or anger and depressed mood and suicidal ideation due to his service-connected left hand injury and the circumstances surrounding his early discharge, the December 2011 lay statements noting the Veteran's symptoms after returning from service, and the April 2014 medical opinion from Dr. K.K., the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran has generalized anxiety disorder and a depressive disorder that are related to his active service.  Therefore, the Board will resolve doubt in the Veteran's favor and grant service connection for generalized anxiety disorder and a depressive disorder.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for generalized anxiety disorder and a depressive disorder is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


